
	

113 HR 1370 IH: International Travelers Bill of Rights Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1370
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Markey (for
			 himself, Mr. Cummings, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require a site operator of an international travel Web
		  site to provide information on its Web site to consumers regarding the
		  potential health and safety risks associated with overseas vacation
		  destinations marketed on its Web site.
	
	
		1.Short titleThis Act may be cited as the
			 International Travelers Bill of Rights Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Site
			 operatorThe term site
			 operator means an individual or entity that operates a Web site that
			 provides access to international travel services. Such term includes an
			 overseas vacation destination or a third party that operates a Web site that
			 offers international travel services.
			(2)CommissionThe
			 term Commission means the Federal Trade Commission.
			(3)International
			 travel servicesThe term
			 international travel services means a service that a consumer can
			 use to reserve lodging at an overseas vacation destination.
			(4)Overseas
			 vacation DestinationThe term
			 overseas vacation destination means a resort, hotel, retreat,
			 hostel, or any other similar lodging located outside the United States.
			(5)United
			 StatesThe term United States means each of the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
			3.Providing
			 information regarding the potential health and safety risks associated with
			 overseas vacation destinations
			(a)In
			 generalA site operator, in a
			 manner in compliance with regulations issued by the Commission and with the
			 requirements of this Act, shall provide information on its Web site to
			 consumers in a clear and conspicuous manner regarding the potential health and
			 safety risks associated with overseas vacation destinations marketed on its Web
			 site, if any, including the following:
				(1)Information compiled by the Department of
			 State, including Department of State country-specific travel warnings and
			 alerts.
				(2)Information regarding the onsite health and
			 safety services that are available to consumers at each overseas vacation
			 destination, including whether the destination—
					(A)employs or contracts with a physician or
			 nurse on the premises to provide medical treatment for guests;
					(B)employs or contracts with personnel, other
			 than a physician, nurse, or lifeguard, on the premises who are trained in
			 car­dio­pul­mo­nary resuscitation;
					(C)has an automated external defibrillator and
			 employs or contracts with 1 or more individuals on the premises trained in its
			 use; and
					(D)employs or contracts with 1 or more
			 lifeguards on the premises trained in car­dio­pul­mo­nary resuscitation, if the
			 overseas vacation destination has swimming pools or other water-based
			 activities on its premises, or in areas under its control for use by
			 guests.
					(b)Services not
			 available 24 hours a dayIf
			 the onsite health and safety services at an overseas vacation destination are
			 not available 24 hours a day, 7 days a week, the site operator shall display
			 the hours and days of availability on its Web site in a clear and conspicuous
			 manner.
			(c)Information not
			 availableIf the onsite
			 health and safety services described in subsection (a)(2) are not available at
			 an overseas vacation destination, or if the site operator does not possess
			 information on the onsite health and safety services required to be displayed
			 on its Web site, the site operator shall display in a clear and conspicuous
			 manner the following: This destination does not provide certain health
			 and safety services, or information regarding such services is not available.
			 Travel to this destination may pose an increased risk to your health or
			 safety..
			4.Consumer
			 Complaints
			(a)SuspensionA site operator shall establish a process
			 under which an overseas vacation destination will be suspended from its Web
			 site as a result of complaints from consumers to the site operator regarding
			 poor medical care, unsafe or unsanitary facilities, or other health-related
			 issues with respect to such destination.
			(b)Public
			 availabilityA site operator
			 shall make all complaints submitted by consumers publicly available on its Web
			 site and may modify the contents of such complaints at the request of the
			 complainant or may remove offensive language and personal identification
			 information.
			5.Enforcement
			(a)In
			 generalA violation of any
			 provision of this Act shall be treated as a violation of a rule defining an
			 unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall
			 enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act.
			(b)Deadline for
			 issuance of regulationsThe Commission shall issue regulations to
			 carry out this Act not later than 6 months after the date of the enactment of
			 this Act.
			
